Exhibit A FORM OF CERTIFICATE OF DETERMINATION OF SERIES C CONVERTIBLE PARTICIPATING VOTING PREFERRED STOCK OF PACIFIC CAPITAL BANCORP (Pursuant to Section401 of the Corporations Code of the State of California) The undersigned, George S. Leis and Carol M. Zepke hereby certify that: A. They are the duly elected and acting President and Secretary, respectively, of Pacific Capital Bancorp, a corporation organized and existing under the laws of the State of California (the  Corporation ). B. The authorized number of shares of Preferred Stock of the Corporation is 1,000,000, and there are a sufficient number of authorized and unissued shares available for the issuance hereunder. C. Pursuant to authority given by the Corporations Articles of Incorporation, the Board of Directors of the Corporation has duly adopted the following recitals and resolutions in accordance with the relevant provisions of the California Corporations Code: WHEREAS , the Articles of Incorporation of this corporation authorize a class of Preferred Stock comprising 1,000,000 shares issuable from time to time in one or more series; and WHEREAS , the Board of Directors of the Corporation is authorized to determine or alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of Preferred Stock, including but not limited to the dividend rights, dividend rates, conversion rights, voting rights and the liquidation preferences and the number of shares constituting any such series and the designation thereof, or any of them; and WHEREAS , the Board of Directors of the Corporation desires, pursuant to its authority referenced herein, to determine and fix the rights, preferences, privileges and restrictions relating to a Series C Convertible Participating Voting Preferred Stock and the number of shares constituting the designation of such series; NOW, THEREFORE, BE IT RESOLVED , that the Board of Directors of the Corporation, in accordance with the articles of incorporation of the Corporation (the Exhibit A-1  Articles of Incorporation ) and bylaws of the Corporation and applicable law, hereby does create and provide for the issue of a series of Preferred Stock consisting of 455,000 shares, $1,000 stated value per share, designated as Series C Convertible Participating Voting Preferred Stock and does hereby fix the voting and other powers, preferences and relative participating, optional or other rights and the qualifications, limitations and restrictions thereof and other matters relating to the Preferred Stock designated herein: Section 1. Designation and Number of Shares . The distinctive serial designation of this Series shall be Series C Convertible Participating Voting Preferred Stock (hereinafter called  Series C Preferred Stock ). Each share of Series C Preferred Stock shall be identical in all respects with the other shares of Series C Preferred Stock. The number of shares in Series C Preferred Stock will initially be 455,000, which number may from time to time be increased or decreased by the Board of Directors. Shares of Series C Preferred Stock purchased by the Corporation will be canceled and revert to authorized but unissued shares of Preferred Stock undesignated as to series. Section 2. Ranking . The Series C Preferred Stock shall, with respect to dividend rights and rights on liquidation, winding-up and dissolution of the Corporation, rank junior to all other preferred stock of the Corporation, including any class or series of preferred stock established after the Effective Date by the Corporation, unless the terms of such other class or series expressly provide that such class or series will rank on a parity with or junior to the Series C Preferred Stock as to dividend rights and rights on liquidation, winding-up and dissolution of the Corporation. The Series C Preferred Stock shall rank on a parity with the Common Stock with respect to dividend rights and senior to the Common Stock with respect to rights on liquidation, winding-up and dissolution of the Corporation. Section 3. Definitions . Unless the context or use indicates another meaning or intent, the following terms shall have the following meanings, whether used in the singular or the plural: (a)  Applicable Conversion Price  means the Conversion Price in effect at any given time. (b)  Articles of Incorporation  has the meaning set forth in the preamble hereto. (c)  Board of Directors  means the Board of Directors of the Corporation. (d)  Business Day  means any day other than a Saturday, Sunday or any other day on which banks in New York, New York are generally required or authorized by law to be closed. (e)  Capital Stock  means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) equity of the Corporation, including any Common Stock or any series of preferred stock of the Corporation, but excluding any debt securities convertible into such equity. (f)  Certificate of Determination  has the meaning set forth in the preamble hereto. Exhibit A-2 (g)  Closing Price  of the Common Stock on any date of determination means the closing sale price or, if no closing sale price is reported, the last reported sale price of the shares of the Common Stock on the NASDAQ Stock Market on such date. If the Common Stock is not traded on the NASDAQ Stock Market on any date of determination, the Closing Price of the Common Stock on such date of determination means the closing sale price as reported in the composite transactions for the principal U.S. national or regional securities exchange on which the Common Stock is so listed or quoted, or, if no closing sale price is reported, the last reported sale price on the principal U.S. national or regional securities exchange on which the Common Stock is so listed or quoted, or if the Common Stock is not so listed or quoted on a U.S. national or regional securities exchange, the last quoted bid price for the Common Stock in the over-the-counter market as reported by Pink Sheets LLC or similar organization, or, if that bid price is not available, the market price of the Common Stock on that date as determined by a nationally recognized independent investment banking firm retained by the Corporation for this purpose. For purposes of this Certificate of Determination, all references herein to the Closing Price and last reported sale price of the Common Stock on the NASDAQ Stock Market shall be such closing sale price and last reported sale price as reflected on the website of the NASDAQ Stock Market (http://www.nasdaq.com) and as reported by Bloomberg Professional Service; provided that in the event that there is a discrepancy between the closing sale price or last reported sale price as reflected on the website of the NASDAQ Stock Market and as reported by Bloomberg Professional Service, the closing sale price and last reported sale price on the website of the NASDAQ Stock Market shall govern. If the date of determination is not a Trading Day, then such determination shall be made as of the last Trading Day prior to such date. (h)  Common Stock  shall have the meaning set forth in Section 4(b). (i)  Conversion Price  means for each share of Series C Preferred Stock, $0.20 per share; provided , that such price shall be subject to adjustment as set forth herein. (j)  Corporation  shall have the meaning set forth in the preamble hereto. (k)  Current Market Price  means, on any date, the average of the daily Closing Price per share of the Common Stock on each of the five (5) consecutive Trading Days preceding the earlier of the day before the date in question and the day before the Ex-Date with respect to the issuance or distribution giving rise to an adjustment to the Conversion Price pursuant to Section 10. (l)  Effective Date  means the date on which shares of the Series C Preferred Stock are first issued. (m)  Exchange Act  means the Securities Exchange Act of 1934, as amended, or any successor statute, and the rules and regulations promulgated thereunder. (n)  Ex-Date  when used with respect to any issuance or distribution, means the first date on which the Common Stock or other securities trade without the right to receive the issuance or distribution giving rise to an adjustment to the Conversion Price pursuant to Section 10. (o)  Exchange Property  shall have the meaning set forth in Section 11(a). Exhibit A-3 (p)  Fundamental Change  means the occurrence of the consummation of any consolidation or merger of the Corporation or similar transaction or any sale, lease or other transfer in one transaction or a series of transactions of all or substantially all of the consolidated assets of the Corporation and its subsidiaries, taken as a whole, to any Person other than one or more of the Corporations subsidiaries, in each case pursuant to which the Common Stock will be converted into cash, securities or other property, other than pursuant to a transaction in which the Persons that beneficially owned (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, voting shares of the Corporation immediately prior to such transaction beneficially own, directly or indirectly, voting shares representing a majority of the continuing or surviving Person immediately after the transaction. (q)  Holder  shall mean, as of any date, the Person in whose name the shares of the Series C Preferred Stock are registered as of such date, which may be treated by the Corporation as the absolute owner of the shares of Series C Preferred Stock for the purpose of making payment and settling the related conversions and for all other purposes. (r)  Mandatory Conversion  shall have the meaning set forth in Section 8(b). (s)  Mandatory Conversion Date  shall have the meaning set forth in Section 8(b). (t)  Notice of Conversion  shall have the meaning set forth in Section 9. (u)  Person  means a legal person, including any individual, corporation, estate, partnership, joint venture, association, joint-stock company, limited liability company or trust. (v)  Record Date  has the meaning set forth in Section 4(d). (w)  Reorganization Event  shall have the meaning set forth in Section 11(a). (x)  Series C Preferred Stock  shall have the meaning set forth in the preamble hereof. (y)  Shareholder Approval  means the approval of the shareholders of the Corporation necessary to amend the Articles of Incorporation to increase the number of authorized shares of Common Stock to at least such number as shall be sufficient to permit the full conversion of the Series C Preferred Stock into Common Stock. (z)  Trading Day  means a day on which the shares of Common Stock: are not suspended from trading on any national or regional securities exchange or association or over-the-counter market at the close of business; and have traded at least once on the national or regional securities exchange or association or over-the-counter market that is the primary market for the trading of the Common Stock. Exhibit A-4 (aa)  Voting Stock  means securities of any class of Capital Stock of the Corporation entitling the holders thereof (whether at all times or only so long as no senior class of stock has voting power by reason of any contingency) to vote in the election of members of the Board of Directors. Section 4. Dividends . (a) From and after the Effective Date, Holders shall be entitled to receive, out of the funds legally available therefor, non-cumulative cash dividends in the amount determined as set forth in Section 4(b) and no more. (b) If the Board of Directors declares and pays a dividend in the form of cash or other assets (other than shares of Common Stock or rights or warrants to subscribe for Common Stock) in respect of any shares of common stock of the Corporation, no par value (the  Common Stock ), then the Board of Directors shall declare and pay to the Holders of the Series C Preferred Stock a dividend in an amount per share of Series C Preferred Stock equal to the product of (i) the per share dividend declared and paid in respect of each share of Common Stock and (ii) the number of shares of Common Stock into which such share of Series C Preferred Stock is then convertible and for the purpose of such calculation, shares of Common Stock sufficient for the full conversion of all shares of Series C Preferred Stock shall be deemed to be authorized for issuance under the Articles of Incorporation on the Record Date. (c) Dividends payable pursuant to Section 4(b) shall be payable on the same date that dividends are payable to holders of shares of Common Stock, and no dividends shall be payable to holders of shares of Common Stock unless the full dividends contemplated by Section 4(b) are paid at the same time in respect of the Series C Preferred Stock. (d) Each dividend will be payable to Holders of record as they appear in the records of the Corporation at the close of business on the record date (each, a  Record Date ), which, with respect to dividends payable pursuant to Section 4(b), shall be the same day as the record date for the payment of the corresponding dividends to the holders of shares of Common Stock. (e) Dividends payable pursuant to Section 4(b) are non-cumulative. If the Board of Directors does not declare a dividend pursuant to Section 4(b) in respect of any dividend period, the Holders will have no right to receive any dividend for such dividend period, and the Corporation will have no obligation to pay a dividend for such dividend period, whether or not dividends are declared and paid for any future dividend period with respect to the Series C Preferred Stock or any other class or series of the Corporations preferred stock or Common Stock. Section 5. Liquidation . (a) In the event of any liquidation, dissolution or winding up of the affairs of the Corporation, whether voluntary or involuntary, the Holders of full and fractional shares of Series C Preferred Stock will be entitled, before any distribution or payment is made on any date to the holders of the Common Stock or any other stock of the Corporation ranking junior to Series C Preferred Stock upon liquidation, to receive in full an amount per share equal to the greater of (the  liquidation preference ) (i) $0.01 plus an amount equal to any dividends that have been Exhibit A-5 declared on Series C Preferred Stock but not paid and (ii) the amount that a holder of one share of Series C Preferred Stock would be entitled to receive if such share were converted into Common Stock immediately prior to such liquidation, dissolution or winding up, together with any declared but unpaid dividend prior to such distribution or payment date, and, for the purpose of such calculation, shares of Common Stock sufficient for the full conversion of all shares of Series C Preferred Stock shall be deemed to be authorized for issuance under the Articles of Incorporation on such date. If such payment has been made in full to all Holders of shares of Series C Preferred Stock, the Holders of shares of Series C Preferred Stock as such will have no right or claim to any of the remaining assets of the Corporation. (b) If the assets of the Corporation available for distribution to the Holders of shares of Series C Preferred Stock upon any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, are insufficient to pay in full all amounts to which such Holders are entitled pursuant to Section 5(a), no such distribution will be made on account of any shares of any other class or Series of Preferred Stock ranking on a parity with the shares of Series C Preferred Stock upon such liquidation, dissolution or winding up unless proportionate distributive amounts are paid on account of the shares of Series C Preferred Stock, ratably in proportion to the full distributable amounts for which holders of all such parity shares are respectively entitled upon such liquidation, dissolution or winding up. (c) Upon the liquidation, dissolution or winding up of the Corporation, the Holders of shares of Series C Preferred Stock then outstanding will be entitled to be paid out of assets of the Corporation available for distribution to its shareholders all amounts to which such holders are entitled pursuant to the first paragraph of this Section 5 before any payment is made to the holders of Common Stock or any other stock of the Corporation ranking junior upon liquidation to Series C Preferred Stock. (d) For the purposes of this Section 5, the consolidation or merger of, or binding shares exchange by, the Corporation with any other corporation will not be deemed to constitute a liquidation, dissolution or winding up of the Corporation, provided , however , that a Fundamental Change shall be deemed to constitute such a liquidation. Section 6. Maturity . The Series C Preferred Stock shall be perpetual unless converted in accordance with this Certificate of Determination. Section 7. No Redemption . The Series C Preferred Stock shall not be redeemable either at the Corporations option or at the option of Holders at any time. Section 8. Conversion . (a) Mandatory Conversion . Effective as of the receipt of the Shareholder Approval and the filing of the amendment to the Articles of Incorporation described in the definition of Shareholder Approval and this Certificate of Determination with the California Secretary of State, Business Programs Division (the  Mandatory Conversion Date "), all shares of Series C Preferred Stock shall automatically convert into shares of Common Stock as set forth in Section 8(b) hereof (the  Mandatory Conversion
